Exhibit 10.3

HEALTH MANAGEMENT ASSOCIATES, INC.

AMENDED AND RESTATED 1996 EXECUTIVE INCENTIVE COMPENSATION PLAN

AWARD NOTICE

 

Grantee:   

 

   Types of Awards:   

A.     Restricted Stock Award consisting of two components:

 

(i) a Time Vesting Component equal to one-half of the Number of Shares; and

 

(ii) a Performance Vesting Component equal to one-half of the Number of Shares.

 

B.     Cash Performance Award

  

Number of Shares:

  

 

  

Cash Amount:

  

 

   Date of Grant:   

February 21, 2012

  

1. Grant of Award. This Award Notice serves to notify you that the Compensation
Committee (the “Committee”) of the Board of Directors of Health Management
Associates, Inc. (“Health Management”) hereby grants to you, under Health
Management’s Amended and Restated 1996 Executive Incentive Compensation Plan
(the “Plan”): (a) a restricted stock award for the Number of Shares of Health
Management’s Class A Common Stock, par value $0.01 per share (the “Common
Stock”) set forth above, consisting of a time vesting component (the “Time
Vesting Component”) and a performance vesting component (the “Performance
Vesting Component,” and together with the Time Vesting Component, the
“Restricted Stock Award”); and (b) a cash performance award for the Cash Amount
set forth above (the “Cash Performance Award,” and together with the Restricted
Stock Award, the “Award”), each on the terms and conditions set forth in this
Award Notice and the Plan. The Plan is incorporated herein by reference and made
a part of this Award Notice. A copy of the Plan is available from Health
Management’s Human Resources Department upon request. You should review the
terms of this Award Notice and the Plan carefully. The capitalized terms used
and not defined in this Award Notice are defined in the Plan.

2. Definitions. The following terms have the meanings set forth in this
Section 2:

(a) “Adjusted EBITDA” means, with respect to the First Grant Year, Health
Management’s earnings before interest, income taxes, depreciation, amortization
and non-controlling interests for that Grant Year, as adjusted to exclude
unusual and non-recurring items for that Grant Year.

(b) “Adjusted EBITDA Requirement” means the achievement by Health Management, as
determined by the Committee, of Adjusted EBITDA in an amount equal to the
necessary percentage of Targeted Adjusted EBITDA as set forth in the following
table:

 

Percentage of Targeted Adjusted EBITDA
Achieved During Grant Year

   Percentage of Performance Shares
that Becomes the Earned
Performance Shares at the
Conclusion of the First Grant Year
and Becomes Eligible for Vesting     Percentage of Cash Performance
Award that Becomes the Earned
Cash Amount at the Conclusion
of the First Grant Year and
Becomes Eligible for Vesting  

Less than 90.0%

     0 %      0 % 

90.0% - 92.4%

     50 %      50 % 

92.5% - 94.9%

     60 %      60 % 

95.0% - 97.4%

     75 %      75 % 

97.5% - 99.9%

     90 %      90 % 

100.0% or more

     100 %      100 % 



--------------------------------------------------------------------------------

(c) “Employer” means Health Management or one of its subsidiary hospitals or
other majority-owned or affiliated entities.

(d) “Fifth Grant Year” means the fiscal year of Health Management immediately
following the conclusion of the Fourth Grant Year.

(e) “First Grant Year” means the fiscal year of Health Management during which
the Date of Grant occurs.

(f) “Fourth Grant Year” means the fiscal year of Health Management immediately
following the conclusion of the Third Grant Year.

(g) “Grant Year” means the First Grant Year, Second Grant Year, Third Grant
Year, Fourth Grant Year and/or Fifth Grant Year, as the context suggests.

(h) “Second Grant Year” means the fiscal year of Health Management immediately
following the conclusion of the First Grant Year.

(i) “Targeted Adjusted EBITDA” means the total targeted annual Adjusted EBITDA
established by Health Management’s Board of Directors as reflected in its
approved profit plan for the First Grant Year.

(j) “Third Grant Year” means the fiscal year of Health Management immediately
following the conclusion of the Second Grant Year.

3. Time Vesting Component. Subject to the terms set forth in this Award Notice
and the Plan, the number of shares of the Common Stock represented by the Time
Vesting Component of the Restricted Stock Award (the “Time-Based Shares”) will
vest as follows:

(a) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Second Grant Year, one-fourth of the
Time-Based Shares will vest on March 1 of the Second Grant Year;

 

2



--------------------------------------------------------------------------------

(b) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Third Grant Year, an additional one-fourth of
the Time-Based Shares will vest on March 1 of the Third Grant Year;

(c) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Fourth Grant Year, an additional one-fourth
of the Time-Based Shares will vest on March 1 of the Fourth Grant Year; and

(d) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Fifth Grant Year, the remaining one-fourth of
the Time-Based Shares will vest on March 1 of the Fifth Grant Year.

4. Performance Vesting Component. The number of shares of Common Stock
represented by the Performance Vesting Component of the Restricted Stock Award
are referred to herein as the “Performance Shares.” The portion of the
Performance Shares that is eligible for vesting based upon the achievement by
Health Management of the Adjusted EBITDA Requirement during the First Grant Year
is referred to herein as the “Earned Performance Shares,” and will be determined
at the conclusion of the First Grant Year based upon the achievement by Health
Management of the Adjusted EBITDA Requirement during the First Grant Year.
Subject to the terms set forth in this Award Notice and the Plan, including
Committee certification pursuant to Section 6, the Earned Performance Shares
will vest as follows:

(a) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Second Grant Year, one-fourth of the Earned
Performance Shares will vest on March 1 of the Second Grant Year;

(b) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Third Grant Year, an additional one-fourth of
the Earned Performance Shares will vest on March 1 of the Third Grant Year;

(c) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Fourth Grant Year, an additional one-fourth
of the Earned Performance Shares will vest on March 1 of the Fourth Grant Year;
and

(d) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Fifth Grant Year, the remaining one-fourth of
the Earned Performance Shares will vest on March 1 of the Fifth Grant Year.

5. Cash Performance Award. The portion of the Cash Performance Award that is
eligible for vesting and payment based upon the achievement by Health Management
of the Adjusted EBITDA Requirement during the First Grant Year is referred to
herein as the “Earned Cash Amount,” and will be determined at the conclusion of
the First Grant Year based upon the achievement by Health Management of the
Adjusted EBITDA Requirement during the First Grant Year. Subject to the terms
set forth in this Award Notice and the Plan, including Committee certification
pursuant to Section 6, the Earned Cash Amount will vest and be paid as follows:

(a) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Second Grant Year, one-fourth of the total
amount of the Earned Cash Amount will vest on March 1 of the Second Grant Year
and will be paid to you as soon as administratively practicable thereafter, but
in no event later than March 31 of the Second Grant Year;

 

3



--------------------------------------------------------------------------------

(b) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Third Grant Year, an additional one-fourth of
the total amount of the Earned Cash Amount will vest on March 1 of the Third
Grant Year and will be paid to you as soon as administratively practicable
thereafter, but in no event later than March 31 of the Third Grant Year;

(c) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Fourth Grant Year, an additional one-fourth
of the total amount of the Earned Cash Amount will vest on March 1 of the Fourth
Grant Year and will be paid to you as soon as administratively practicable
thereafter, but in no event later than March 31 of the Fourth Grant Year; and

(d) provided that you have remained an Eligible Person at all times from the
Date of Grant until March 1 of the Fifth Grant Year, the remaining one-fourth of
the total amount of the Earned Cash Amount will vest on March 1 of the Fifth
Grant Year and will be paid to you as soon as administratively practicable
thereafter, but in no event later than March 31 of the Fifth Grant Year.

6. Committee Certification. As soon as practicable following the end of the
First Grant Year, the Committee will determine and certify in writing if the
Adjusted EBITDA Requirement was satisfied, and the Earned Performance Shares and
the Earned Cash Amount, if any, to be vested and paid based on the certified
levels of performance.

7. Effect of Death, Termination or Retirement. Without limiting the vesting and
payment requirements set forth in Sections 3, 4 and 5, in the event of the
termination of your employment with Health Management prior to the complete
vesting of the Award, or if you are otherwise not an Eligible Person prior to
the complete vesting of the Award, any and all unvested and unpaid portions of
the Restricted Stock Award and Cash Performance Award will be forfeited and will
not vest or be paid. Notwithstanding the foregoing, if your employment with
Health Management terminates:

(a) because of your retirement from Health Management at or after the age of 62,
the Time-Based Shares, the portion, if any, of the Performance Shares that
became the Earned Performance Shares before the date of your retirement, and the
portion, if any, of the Cash Performance Award that became the Earned Cash
Amount before the date of your retirement will continue to vest and be paid in
the manner and on the dates set forth above; provided, however, that the
portion, if any, of the Performance Shares, including unvested dividends, that
did not become the Earned Performance Shares before the date of your retirement,
and the portion of the Cash Performance Award, if any, that did not become the
Earned Cash Amount before the date of your retirement, will be forfeited; and,

 

4



--------------------------------------------------------------------------------

(b) because of your death or total and permanent disability, the Time-Based
Shares, the portion, if any, of the Performance Shares that becomes Earned
Performance Shares before the date that is 13 months after the date that you die
or become totally and permanently disabled and the portion, if any, of the Cash
Performance Award that becomes the Earned Cash Amount before the date that is 13
months after the date that you die or become totally and permanently disabled
will continue to vest and be paid in the manner and on the dates set forth
above; provided, however, that:

(i) the portion, if any, of the Performance Shares, including unvested
dividends, that will not have become Earned Performance Shares before the date
that is 13 months after the date that you die or become totally and permanently
disabled will be forfeited;

(ii) the portion, if any, of the Cash Performance Award that that will not have
become the Earned Cash Amount before the date that is 13 months after the date
that you die or become totally and permanently disabled will be forfeited; and,

(iii) the portion, if any, of the Performance Shares and the portion, if any, of
the Cash Performance Award that will not have vested by the third anniversary of
the date that you died or became disabled will be forfeited.

8. Effect of Change in Control. Upon the occurrence of a Change in Control of
Health Management, your rights will be determined in accordance with Section 9
of the Plan. For purposes of the Performance Vesting Component and the Cash
Performance Award, the Adjusted EBITDA Requirement will be deemed to have been
satisfied at a level of 100%.

9. Effect of Breach of Restrictive Covenants. Notwithstanding any other
provision of this Award Notice, the unvested or unpaid portion of the Award
shall be forfeited on the day on which you breach any provision of Section 10.

10. Restrictive Covenants. In consideration of the grant of the Award, you
covenant and agree to observe each of the following promises:

(a) Non-Competition.

(i) You will not during employment and for 12 months after the termination of
employment for any reason, directly or indirectly (whether as director,
stockholder, owner, partner, consultant, principal, employee, agent or
otherwise): (A) compete against an Employer in the business of owning, leasing,
acquiring or operating hospitals, health care facilities, or related entities in
markets which an Employer currently serves or has identified as a market an
Employer plans to serve; or (B) accept employment with or otherwise perform
services that an Employer performs for any hospital, health care facility, or
related entity that an Employer, or its related companies lease or manage.

(ii) Notwithstanding the terms and conditions of Section 10(a)(i) to the
contrary, Health Management covenants and agrees that the restrictions on
competition and acceptance of subsequent employment contained therein shall not
apply if your employment is terminated by an Employer for reasons other than
cause.

 

5



--------------------------------------------------------------------------------

(b) Non-solicitation/Employer Interests. During your employment and for
12 months after the termination of your employment for any reason, you will not,
directly or indirectly (whether as director, stockholder, owner, partner,
consultant, principal, employee, agent or otherwise): (i) solicit, induce,
entice, hire, employ or attempt to employ any individual employed by an Employer
as of the termination of your employment or during the prior 12 months; or
(ii) take any action which is intended, or would reasonably be expected to,
adversely affect an Employer, its business, reputation, or its relationship with
its clients or prospective clients, vendors, or other service providers, or any
individual or entity with which an Employer maintains a business relationship.

(c) Non-Disclosure. You will hold all of each Employer’s Confidential
Information in strictest confidence, and use it solely for the purpose of
performing your duties for an Employer and for no other purpose. You will not
otherwise, directly or indirectly, take, publish, use or disclose any of an
Employer’s Confidential Information during your employment or thereafter, except
as may be required by law; provided, that you have first given prompt written
notice to the Employer of such legal requirement in enough time for the Employer
to obtain an appropriate protective order or other remedy.

(d) Damages. You acknowledge that damages to an Employer resulting from any
breach of this Section 10 will be substantial but difficult to ascertain. You
therefore agree to indemnify and hold harmless Health Management and its
directors, stockholders, and affiliated companies from and against any and all
claims, suits, obligations, liabilities and expenses (including without
limitation attorneys’ fees and expenses) arising out of or relating to any
breach or nonperformance of the covenants and obligations set forth in this
Section 10. You further agree that this provision for damages shall not limit or
impair in any way an Employer’s right to obtain other remedies, or injunctive or
other equitable relief, as specified herein.

(e) Enforcement. You acknowledge that without limiting the provisions of
Section 10(d), if you violate this Section 10, an Employer will suffer
irreparable harm and have no adequate remedy at law. You therefore consent to
enforcement of this Award Notice by means of a temporary injunction or other
appropriate equitable relief in any competent court, without the necessity of
proving the inadequacy of money damages, which shall be in addition to any other
remedies an Employer may have under this Award Notice or otherwise. You hereby
submit to the jurisdiction of the Courts of the State of Florida for the purpose
of such enforcement. You hereby waive, and agree not to assert, as a defense in
any such action or proceeding, any claim that you were not subject thereto or
that venue is improper for lack of residence, inconvenient forum or otherwise.
You agree that service of process may be made upon you by certified mail at your
address last known to Health Management, and you waive your right to a jury
trial.

(f) Terminology. For purposes of this Section 10, the term “Confidential
Information” shall include trade secrets, know-how and other information that is
disclosed to or acquired by you during or in the course of your employment that
relates to the business of an Employer and is not generally available to the
public or generally known in the industry in which an Employer is, or may become
engaged, including without limitation, any formulas, patterns, devices,
inventions, methods, techniques or processes, or combinations thereof, or
compilations of information, records and specifications, acquisition and
development data, which are owned

 

6



--------------------------------------------------------------------------------

by an Employer and regularly used in the operation of its business and any other
information of an Employer relating to its services (offered or to be offered),
research, development, marketing, pricing, customers, clients and prospective
customers and clients, suppliers and potential suppliers, business methods,
strategies, financial condition, personnel, plans, policies or prospects.

(g) Survival. The provisions of this Section 10 and your obligations hereunder
shall survive any forfeiture of the Award or any other termination of this Award
Notice.

11. Performance Awards. The Performance Vesting Component and the Cash
Performance Award are intended to constitute Performance Awards under Section 8
of the Plan and will be interpreted and administered by the Committee consistent
with this intention.

12. Miscellaneous.

(a) Plan Controls. The Award is subject to all of the provisions of the Plan,
which is hereby incorporated by reference, and is further subject to all the
interpretations, amendments, rules and regulations that may from time to time be
promulgated and adopted by the Committee pursuant to the Plan. In the event of
any conflict among the provisions of the Plan and this Award Notice, the
provisions of the Plan will be controlling and determinative.

(b) Amendment. Except as otherwise provided by the Plan, Health Management may
only alter, amend or terminate the Award with your consent.

(c) Limits on Transferability. The Award shall not be pledged, hypothecated or
otherwise encumbered or subject to any lien, obligation or liability to any
party (other than Health Management), or assigned or transferred other than by
will or the laws of descent and distribution or to a Beneficiary upon your
death. Upon any attempt to transfer, assign, pledge, hypothecate or otherwise
dispose of the Award or any right or privilege conferred thereby contrary to the
provisions of this Award Notice and the Plan, or upon the sale or levy or
attachment or similar process upon the rights and privileges conferred thereby,
the Award shall immediately become null and void.

(d) Hedging Transactions Prohibited. You are prohibited from engaging in any
hedging or monetization transactions involving the Restricted Stock Award, as
more fully explained in the “Hedging Transactions” section of Health
Management’s Addendum to Policy on Non-Public Information and Trading in HMA
Securities – Pre-clearance and Blackout Procedures, as such Addendum or policy
may be hereafter amended.

(e) Book Entry Registration; Issuance of Shares. The Restricted Stock Award will
initially be evidenced by book-entry registration only with notations regarding
the applicable restrictions on transfer imposed under the Restricted Stock
Award. Subject to Section 5(h) of this Award Notice, upon the written
determination by the Committee of the vesting of any shares of Common Stock
subject to the Restricted Stock Award, Health Management will, as applicable and
as promptly as practicable following the date of vesting as determined by the
Committee, either: (i) remove the notations on any shares of Common Stock
subject to the Restricted Stock Award issued in book-entry form that have
vested; or (ii) deliver to you a certificate or certificates evidencing the
number of shares of Common Stock subject to the Restricted Stock

 

7



--------------------------------------------------------------------------------

Award that have vested. The shares of Common Stock may be issued during your
lifetime only to you, or after your death to your designated beneficiary, or, in
the absence of such beneficiary, to your duly qualified personal representative.

(f) Nonassignability. The shares of Common Stock underlying the Restricted Stock
Award may not, except as otherwise provided in the Plan, be sold, assigned,
transferred, pledged, hypothecated, margined or otherwise encumbered in any way
prior to the vesting of such shares, whether by operation of law or otherwise,
except by will or the laws of descent and distribution. After vesting, the sale
or other transfer of the shares of Common Stock will be subject to applicable
laws and regulations under the Securities Act of 1933.

(g) Rights as a Stockholder. Prior to the vesting of the shares of Common Stock
subject to the Restricted Stock Award, you will have all of the other rights of
a stockholder with respect to the shares of Common Stock so awarded, including,
but not limited to, the right to receive dividends, if any, as may be declared
on such shares from time to time and the right to vote (in person or by proxy)
such shares at any meeting of Health Management’s stockholders. Notwithstanding
the foregoing, dividends paid with respect to those shares of Common Stock
subject to the Restricted Stock Award that have not vested at the time of such
dividend payment will be held in the custody of Health Management (pursuant to a
rabbi trust, escrow or similar arrangement) and will be subject to the same
restrictions that apply to the shares of Common Stock subject to the Restricted
Stock Award with respect to which the dividends are issued. Any such dividends
will be paid to you, with interest, within 30 days of the date such shares of
Common Stock subject to the Restricted Stock Award become vested in accordance
with this Award Notice.

(h) Restrictions on Issuance of Shares. If at any time Health Management
determines that the listing, registration or qualification of the shares of
Common Stock underlying the Restricted Stock Award upon any securities exchange
or under any state or federal law, or the approval of any governmental agency,
is necessary or advisable as a condition to the removal of the notations
regarding the applicable restrictions on transfer imposed under the Restricted
Stock Award or the issuance of a certificate or certificates evidencing any
vested shares of Common Stock subject to the Restricted Stock Award, such
issuance may not be made in whole or in part unless and until such listing,
registration, qualification or approval shall have been effected or obtained
free of any conditions not acceptable to Health Management.

(i) No Right to Continued Employment. You understand that this Award Notice does
not constitute a contract of employment and that you or Health Management may
terminate your employment at any time, for any or no reason, with or without
notice unless a specific term of employment has been agreed to in a separate
writing signed by a duly authorized corporate officer of Health Management. Your
right, if any, to continue to serve Health Management as an employee or
otherwise will not be enlarged or otherwise affected by this Award Notice.

(j) Severability. If any provision of this Award Notice shall be held unlawful
or otherwise invalid or unenforceable in whole or in part by a court of
competent jurisdiction, such provision shall (i) be deemed limited to the extent
that such court of competent jurisdiction deems it lawful, valid and/or
enforceable and as so limited shall remain in full force and effect,

 

8



--------------------------------------------------------------------------------

and (ii) not affect any other provision of this Award Notice or part thereof,
each of which shall remain in full force and effect. If the making of any
payment or the provision of any other benefit required under this Award Notice
shall be held unlawful or otherwise invalid or unenforceable by a court of
competent jurisdiction, such unlawfulness, invalidity or unenforceability shall
not prevent any other payment or benefit from being made or provided under this
Award Notice, and if the making of any payment in full or the provision of any
other benefit required under this Award Notice in full would be unlawful or
otherwise invalid or unenforceable, then such unlawfulness, invalidity or
unenforceability shall not prevent such payment or benefit from being made or
provided in part, to the extent that it would not be unlawful, invalid or
unenforceable, and the maximum payment or benefit that would not be unlawful,
invalid or unenforceable shall be made or provided under this Award Notice.

(k) Waiver. Any party’s failure to insist on compliance or enforcement of any
provision of this Award Notice shall not affect its validity or enforceability
or constitute a waiver of future enforcement of that provision or of any other
provision of this Award Notice.

(l) Rights of Health Management and Subsidiaries. This Award Notice does not
affect the right of Health Management or any of its subsidiaries to take any
corporate action whatsoever, including without limitation its right to
recapitalize, reorganize or make other changes in its capital structure or
business, merge or consolidate, issue bonds, notes, shares of Common Stock or
other securities, including preferred stock, or options therefor, dissolve or
liquidate, or sell or transfer any part of its assets or business.

(m) Rules of Construction. The headings given to the Sections of this Award
Notice are solely as a convenience to facilitate reference, and are not intended
to narrow, limit or affect the substance or interpretation of the provisions
contained herein. The reference to any statute, regulation or other provision of
law shall be construed to refer to any amendment to or successor of such
provision of law.

(n) Governing Law. This Award Notice will be governed by and construed in
accordance with the laws of the State of Delaware (without giving effect to such
State’s conflicts of law provisions), except that Section 10 and Section 12(i)
of this Award Notice will be governed by and construed in accordance with the
laws of the State of Florida (without giving effect to such State’s conflicts of
law provisions) and except as may be superseded by applicable federal law.

(o) Section 409A. This Award is intended to be exempt from the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and the treasury
regulations promulgated and other official guidance issued thereunder, and shall
be administered and interpreted consistent with such intention.

(p) Recoupment Policy. Without limiting any other provision hereof, this Award
is subject to the Recoupment Policy for Incentive Compensation set forth in
Article VI, Section 8 of Health Management’s Corporate Governance Guidelines, as
such policy or guidelines may be hereafter amended.

*    *    *    *    *

 

9



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

The undersigned acknowledges receipt of, and understands and agrees to be bound
by, this Award Notice and the Plan. The undersigned further acknowledges that:
(i) this Award Notice and the Plan set forth the entire understanding between
him and Health Management regarding the Award granted by this Award Notice;
(ii) this Award Notice and the Plan supersede all prior oral and written
agreements on that subject; and (iii) cash dividends paid with respect to the
shares of Common Stock subject to the Restricted Stock Award will be held in the
custody of Health Management in the manner set forth in Section 12(g).

 

 

   

 

Name     Date

 

10